                    \
                                       Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 1 of 15
    .    \
    J~06,!7)                                                                                           CIVIL COVER SHEET
    The JS 44 c1v1l cover sheet and the mformation contamed herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as required by law, except as
    provided by local rules of court ThJS form, approved by the Jud1c1al Conference of the l;mted States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose ofmltiatmg the C1V1: docket sheet (SEE INSTRUCTIONS ON NfXT PAGE Of THIS FORM,

    I. (a) PLAINTIFFS                                                                                                                                                   DEf'E~DA~TS

     Yahcob Swinton                                                                                                                                                   SEPTA and Local                         234

          (b)                                                                                                                                                           County of Residence of First Listed Defend
                                                                                                                                                                                                  (]NVS P!AINT/rF 'AS1'SONLY1
                                                                                                                                                                        NOTF          IN LAND CONDEMNATION CAS
                                                                                                                                                                                      THE TRACT OF LAND INVOL VJ'.

      ( C) Attorneys (f ·inn Name Address. and Telephone Num er}                                                                                                         Attorneys (Ij Known}
     Olugbenga 0 Abiona; 215-625-0330
        121   South Broad Street. Suite                        1200
        Philadelphia, PA       19107

    II. BASlS OF Jt:RISDI()TIO. (Place an x                                             mOneBoxOnly)

    CJ 1 U S Government                            ~ 3            ederal Quesllon
                   PlamtJff                                        (US Government Not a Party1


    CJ 2 L S Government                            ,     4      D1vers1ty
                   Defendant                                      (/nd1cate C111zenshtp of Parties m Item lll}




I
    IV
              ,,,~ATl'RE OF SVIT (Place an 'X" m One Box Only}
                                 '0-'-/t:;~ W/////////W/-:   fil1%W/j//#..W..ZW.,..,~                "" . $]''.$   1'   0:7       .;;;·   ·' *"'
                                                                                                                                              ~
                                                                                                                                                                                                       ~/     W;;vey;p_;
                                                                                                                                                                                                                        Ci ICkhere £or N
                                                                                                                                                                                                                                         ,,·~14 W@.mr,,
                                                                                                                                                                                                                                                         o e De>cnpt1ons
                                                                                                                                                                                                                                       . ature o fS Ult Cd
                                                                                                                                                                                                                                                                                                I
    CJ 110 Insurance                                    PERSONAL INJl'RY                           PERSO"IAI f!llJt:RY                                CJ 62 5 Drug Related Seizure                            CJ 422 Appeal 28 use 158                       CJ 375 false Claims A.ct
    CJ 120 \.fanne                               CJ                                                                                                          of Property 21 l :sc 881                         CJ 423 Withdrawal                              '.1 '76 Qm Tam (31 LSC.
    ,     1 30 1,!iller A.ct                     CJ
                                                        310 A.t']Jlane
                                                        315 Auplane Product                    "   365 Personal Iniory ·
                                                                                                        Product L1abtl1ty                             CJ 690 Other                                                         28 t:SC I 57                             3729(a))
    '.1   140 Negonable Instrument                            Liability                        CJ 36 7 Health Carei                                                                                                                                          CJ 400 State Reapporuomnent
    CJ    150 Recovery of Overpayment            CJ     320 Assault, Libel &                           Phannaceullcal                                                                                         wa                                 , m:".:     , 410 Antitrust
               & Enforcement of Judgment                      Slander                                  Personal Iniury                                                                                        CJ 820 C opynghts                              CJ 430 Banks and Bankmg
    ,     151 Medicare A.ct                      '.1    330 federal Fmployers'                         Product Liability                                                                                      CJ 830 Patent                                  CJ 450 Commerce
    CJ    152 Recovery of Defaulted                           I.1abihty                        CJ 368 Asbestos Personal                                                                                       CJ 8.3 5 Patent · Abbre>iated                  '.1 460 Deportanon
               Student Loans                     :::J   340Manne                                        Injury Product                                                                                                 New Drug Apphcanon                    CJ 4 70 Racketeer Influenced and
               (Excludes Veterans)               CJ     34 5 Manne Product                             L1ab1hty                                                                                               '.1 840 Trademark                                      Corrupt Orgamzanons
    CJ    I 53 Recovery of Overpayment
               of Veteran· s Benefits            CJ
                                                 '.1
                                                              Ltab1hty
                                                        350 Motor Vehicle
                                                                                                  PERSONAL PROPERTY
                                                                                               CJ 370 Other Fraud
                                                                                               '.1 371 Truth m Lendmg
                                                                                                                                                      r/M':,f#'Jf,f   /,~,J*dlf---..-.-sC:'w,.

                                                                                                                                                      CJ 710 Fau Labor Standards
                                                                                                                                                                                                 /'   :rN&e

                                                                                                                                                                                                              '•
                                                                                                                                                                                                              CJ
                                                                                                                                                                                                              CJ
                                                                                                                                                                                                                     861
                                                                                                                                                                                                                     862
                                                                                                                                                                                                                           HIA (I 395ff)
                                                                                                                                                                                                                           Black Lung (92 3)
                                                                                                                                                                                                                                               wtft~,f       CJ 480 Consumer Credit
                                                                                                                                                                                                                                                             CJ 490 Cable/Sat rv
                                                                                                                                                                                                                                                             CJ 850 SecuntJes/Commodlties,
    CJ    160 Stockholders Swts                         355 Motor Velncle                                                                                             A.ct
    CJ    190 Other Contract                                 Product L1ab1hty                  '.1 380 Other Personal                                 CJ 720 Labor/!vlanagement                               :::J   863   DIWCDIWW (405(gll                         f,xchange
    lJ    195 ( ontract Product Liab1hty         CJ     360 Othe1 Personal                             Property Damage                                                Relanons                                CJ     864   SSID Title XVI                    , 890 Othe1 Statutory A.cllons
    '.1                                                                                                                                               :'.I 740 Railway Labor A.ct                             '1     865   RSI (405fg)l                      CJ 891 Agncultural Acts
          196 francluse
                                                 ".1
                                                             lnJUty
                                                        362 Personal lnJUty ·                  "   385 Property Damage
                                                                                                       Product Ltab1hty                               CJ 751 farmly and !vledical                                                                            CJ 893 Lnwonmenta) !vlatters
                                                             Medical Maloracnce                                                                                       Leave Act                                                                              Cl 895 freedom of lnfonnanon
I                lUilAlfl'         "},,,_,,d:f   ~~                                     1,,p                                  ~                ,,[.   ::J 790 Other Labor l.1nganon                                                                ll   ®'            Act
    '.1210 Land C ondenmanon                     '1 4~ 0 Other CIVll Rights                          Habeas Corpus:                                   CJ 791 Employee Retrrement                              '.1 870 Taxes (t: S PlamtJff                   CJ 896 A.tb1tration
    CJ 220 foreclosure                            ::J 44 l Vonng                               CJ    46 3 Ahen Detamee                                                Income Secunty A.ct                                  or Defendant)                     CJ 899 A.drmmstrat1ve Procedure
    '.12 30 Rent Lease & EJectment                ::!(44 i Employment                          CJ    510 Monons to Vacate                                                                                     CJ 871 IRS         Thrrd Party                         A.ct'Review or Appeal of
    CJ 240 Torts to Land                          CJ 4~ BHousmgt                                          Sentence                                                                                                         26 USC 7609                               Agency Decmon
    Cl 24 5 Tort Product Liability                         A.cconnnodanons                     CJ    5 30 General                                                                                                                                            CJ 950 ConstJtunonahty of
    CJ 290 All Other Real Property               l 1 5 A.mer w 'D1sab1h1Ies ·                  '.1   5 35 Death Penalty                               ,,ffg*'$;.}                                 ,";),,*!                                                           State Statutes
                                                           Employment                                Other:                                           '.1 462 Naturalizanon A.pphcat1on
                                         \             46 A.mer w/D1sab1hnes ·                 CJ    540 Mandamus & Other                             CJ 465 Other lrmmgratJon
                                                           Other                               CJ    550 Ov1l Rights                                                  A.cnons
                                                  CJ 448 LducatJon                             CJ    555 Pnson Conditlon
                                                                                               CJ    560 C1v1l Detrunee ·
                                                                                                          C ond1t1ons of
    \                                                                                                     C'onfmement

~- I ~ )ngmal
       RIGr.< '"'"' ~ r m ""' '0 """'
                   '.1 2 Removed from                                          '1 3            Remanded from                                84        Remstated or  '.1 6 Mult1d1stnct
                                                                                                                                                                                    '1 5 Transferred from                                                                '.1 8 Mult1d1stnct
                  roceedmg             State Court                                             Appellate Court                                        Reopened
                                                                                                                                           Another D1stnct                 L1t1gat1on ·                                                                                      L1t1gat1on ·
                                                                                                                                           fspecify1                       Transfer                                                                                          Direct File

          \..,                                           Cite the U       S Civil Statute under which you are filmg (Do not cite jurisdictional statutes unless diverstty1

    VI. CAUSE OF ACTION
                                                         AD       AAA
                                                         Bnef descnptton of cause
                                                         Oisab1l1tv discrimination and retaliation                                                                                                                                                       /           I

Vil. REQt;ESTED lN    n CHECK IF THIS IS A CLASS ACTION                                                                                                    DEMA."ID$                                                         CHJ<CK Yt:.S       o~jif de'1ded m complamt
     COMPLAINT:          UNDER RCLE 23. FR Cv P                                                                                                                                                                              JURY DEMA;"; :                          Yes        '."J"lo

VIII. RELATED CASE(S)            .                                                                                                                                                                                                                  ~

      IF A~Y           (See mstruct10ns1
                                                                                                                                                                                                                     DOCKET Nt:MBER                      NOV 23 201lf
DA TF
    11/23/2018
FOR OFFICE l'SE O'iLY

          RfCEIPT #                     A.MOt:NT                                                                                                                                                                                          MAG JLDGF
                           Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 2 of 15
                                                            C!'lfJTED STATES DISTRICT COCRT
                                                      FOR THE EASTER'\f DISTRICT OF PESSSY L VASIA

                                                                          DESIGSATIOS FORl\1
                     (to be used by counsel or prose platntzjfto mdzcate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                                           242 Sanford Road, Upper Darby, PA 19082

Address of Defendant:                                            1234 Market Street, Philadelphia, PA 19107

Place of Accident, Incident or Transaction:                                                               Philadelphia


RELATED CASE, IF ANY:

Case    !\iumber~                                               Judge                                                       Date Termmated.

Civil cases are deemed related when Yes is answered to any of the followmg questions:

1.     ls this case related to property mcluded m an earher numbered suit pendmg or withm one year                               YesD                 No[l]
       previously terminated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transaction as' a pnor suit                         YesD                  No[l]
       pending or withm one year previously termmated action m this court?

3      Does this case mvolve the vahd1ty or infrmgement of a patent already m smt or any earlier                                YesO                  No [ l ]
       numbered case pending or within one year previously terminated action ofth1s court?

4      I 5 this case a second or successive habeas corpus, social sec1,mty appeal, or pro se CIVIi nghts                        YesO                  No [ l ]
       case filed by the same md1v1dual?

I certify that, to my knowledge, the withm case                                                                     g or withm one year previously termmated action m
this court except as noted above.

DATE        11/23/2018
                                                                                                                                          Attorney I D # (if applicable)


CIVIi,: (Place a \i in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

01            Indemnity Contract, Marine Contract, and All Other Contracts                 01          Insurance Contract and Other Contracts
0 2           FELA                                                                         0 2         Airplane Personal Injury
0      3      Jones Act-Personal Injury                                                    0 3.        Assault, Defamation
0      4      Antitrust                                                                    0 4         Marine Personal Injury
                                                                                           0 s


~o
              Patent                                                                                   Motor Vehicle Personal Injury
              Labor-Management Relations                                                   0     6     Other Personal Injury (Please specify)
              Civil Rights                                                                 0     7.    Products L1ab1lity
              Habeas Corpus                                                                0 s         Products Liability - Asbestos
              Secunties Act(s) Cases                                                       0 9         All other D1vers1ty Cases
              Social Secunty Review Cases                                                              (Please specify)
o      11     All other federal Question Cases
              (Please specify) . _



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of thzs certlficatlon zs to remove the case from elzgzbzlity for arb1tratzon)

I,   o~~gbenga 0. Abio_na, Esquire                        'counsel ofrecord or prose plamtiff, do hereby certify


                rsuant to Local C1v1l Rule 53.2, § 3(c) (2), that to the best of my knowledge and behet; the damages recoverable m this c1V1l action case
              e eed the sum of $150,000 00 exclusive of interest and costs

                    f other than monetary damages 1s sought.
                                                                                                                                              NOV 23 2018'
                    /2018                                                                                                                        57026
                                                                                                                                          Attorney ID # (if applicable)

NOTE A tnal de novo wit: be a tnal by Jury only 1fthere has been compliance with FR C P 38

Clv 609 (j,]0/8)
. \\
                   Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 3 of 15

                          t f ~HE
                            FOR THE
                                           U'.\llTED STATES DISTRICT COIJRT
                                         EASTER~     DISTRICT OF PEN:'.'JSYLVANIA

                            CASE     MA.~AGEME:'.'JT   TRACK DESIGNATION .FOR\1

                YAH COB SWNTON                                                       CIVIL ACTION

                                V.
                SEPTA, et al.                                                        NO.

       In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
       plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
       filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
       side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
       designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
       the plaintiff and all other parties, a Case Management Track Designat10n Form specifying the track
       to which that defendant believes the case should be assigned.

       SELECT O:'.'JE OF THE         FOLLOWI~G      CASE MANAGEME:'.'JT TRACKS:

       (a) Habeas Corpus        Cases brought under 28 G.S.C. § 2241 through§ 2255.                         ( )

       (b) Social Security - Cases requesting review of a decision of the Secretary of Health
           and Human Services denying plaintiff Social Security Benefits.                                   ( )

       (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

       (d) Asbestos - Cases involving claims for personal injury or property damage from
           exposure to asbestos.                                                                            ( )

       (e) Special ~anagement ··Cases that do not fall into tracks (a) through (d) that are
           commonly referred to as complex and that need special or intense management by
           the court. (See reverse side of this form for a detailed explanation of special
           management cases.)                                                                               ( )



                                                                             Plaintiff
                                                                                                        ()
        11/23/2018
       Date
                                      ~~~=====---=
                                         orney-at-law                            Attorney for
           215-625-0330                 215-625-0159                           oluesq@aol.com

       Telephone                           FAX :'.'lumber                       E-Mail Address



       (Civ. 660) 10/02




                                                                                           NOV 23 2018'
                Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 4 of 15
.

                          IN THE lJNITED STATES DISTRICT CO{;RT
                       FOR THE EASTERN DISTRICT OF PE~NSYLV ANIA


    YAH COB      SWI~TON
                           Plaintiff

                  v.
                                                          Civil Action   ~o.
    Southeastern Pennsylvania Trans. Auth.
    Transportation Workers lJnion Local 234:
                       Defendants

                                 COMPLAINTA~D ftRY DEMA.~D

    I.      I~TRODL'CTION


    I.      Plaintiff in the above captioned matter, claims a sum in excess of One Hundred Thousand

    Dollars ($100,000.00) in damages against SEPTA under his ADA violation claim, and seeks the

    Court's equity powers to enforce his rights under the CBA between SEPTA and Local 234 and

    order an arbitration of his grievance against SEPTA and upon his causes of action, avers as

    follows:

    2.      Plaintiffs action for monetary damages and other appropriate relief is brought by

    Plaintiff to redress violations by Defendant Southeastern Pennsylvania Transportation Authority

    (hereinafter "SEPTA"), under the ADA Amendment Act of2008, ("ADAAA") and the

    Pennsylvania Human Relations Act, (PHRA), rights secured to Plaintiff by the laws of the

    United States of America and the Commonwealth of Pennsylvania, which prohibit discrimination

    on the bases of disability by employers, and is brought by Plaintiff to redress arbitrary,

    malicious, reckless, improper, unlawful, willful, and deliberate disability discrimination and

    retaliation by Defendant SEPTA because Plaintiff engaged in protected activities under these

    statutes.




                                                      1
           Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 5 of 15



3.      This action is also instituted and authorized by the Pennsylvania Labor Relations Act

(PLRA) and Pennsylvania Labor Relations Act, (PERA), and both Defendants SEPTA being a

public employer and Defendant Transportation Workers Union Local 234 ("Local 234") a public

employee union, fall within the meaning of public employer and public employee union under

PERA.

II.     JURISDICTION       A~D   VENUE

4.      The jurisdiction ofthis Court is invoked pursuant to Title 28 U.S.C. §1331, which

provides for the original jurisdiction of Plaintiffs claims arising under the laws of the Cnited

States of America.

5.      This Court also has supplemental jurisdiction over Plaintiffs state claims.

6.      Plaintiff has also exhausted his administrative remedies before bringing his ADA and

PHRA claims against SEPTA to Court.        Plaintiff dual filed his administrative complaints of

discrimination and retaliation against SEPTA with the EEOC. On October 2, 2018, the EEOC

issued Plaintiff his right to sue letter to take his ADAAA claim to court, a copy of which is

attached hereto.

7.      The venue of this Court is proper pursuant to the dictates of Title 28 U.S.C. §1391 (c).



        III.   PARTIES

8.       Plaintiff is a resident of the City of Philadelphia, living at 242 Sanford Road, Cpper

Darby, PA 19082.

9.       Defendant, Southeastern Pennsylvania Transportation Authority (SEPTA) is a state

created Authority, which operates buses and trains in Southeastern Pennsylvania. SEPTA is a

public employer within the meaning of the PA Labor Relation Act 43 P.S. 1100 et. seq.



                                                 2
            Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 6 of 15



IO.      Defendant, Transport Workers Union-Local 234 (Local-234) is a Labor Union, which is

the collective bargaining representative for employees who were employed as bus operators at

various sites in the SEPTA 's work areas. Local 234 is an public employee organization within

the meaning of PLRA and Local 234 was the exclusive representative of all employees of

SEPTA in its transportation and maintenance units under a collective bargaining agreement

(CBA), including Plaintiff.



IV.     BRIEF STATEMENT OF FACTS

I I.   Plaintiff was hired by SEPTA on or about April 25, 20 I I as a Bus Operator.

I2.    In or about May 20I6, Plaintiff went out sick as a result of a back injury.

I 3.   Prior to Plaintiffs injuries in 2016, Plaintiff had been previously promoted to the position

of a Transportation Manager on or about June 24, 20 I 2. Plaintiff voluntarily returned to the

position of Bus Operator at Midvale District in or about January 20I5.

I4.    He submitted a sick leave benefit claim to SEPTA 's Human Resources.

15.    On or about October 23, 20 I 6, Plaintiff suffered a non-work related injury; a right

trimalleolar ankle fracture-subluxation and post-op wound complication medical.

I 6.   Plaintiff dove down the stairs to assist his daughter who was falling down the stairs.

Plaintiff broke his ankle in the process and was hospitalized as a result.

I 7.   The wound from this injury got infected, resulting in Kidney failure 50%, and Plaintiff

was hospitalized from November 22 to     ~ovember     25, 20I6 at Delaware County Memorial

Hospital and from November 25, 20I6 to November 28, 20I6 at University of Pennsylvania

Hospital.




                                                  3
            Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 7 of 15



18.       When Plaintiff got a letter from his work location at SEPTA telling him to return to work

in December 2016, Plaintiff was provided with a letter from his doctor which Plaintiff provided

to SEPTA indicating that Plaintiff was still disabled from surgery on his rotator cuff and could

not return to work as a bus operator.

19.       In or about March 2017, Plaintiff reported to SEPTA's Medical Department for

examination and requested a reasonable accommodation of continued medical leave because of

his disability.

20.       Thereafter, Plaintiff contacted Jacqueline Hopkins, SEPTA 's EEO Director, and

requested reasonable accommodation to use his sick leave because of his disability. Plaintiff was

given until April 25, 2017 to return to work.

21.       While Plaintiff was out on leave, it was determined by his treating physician that Plaintiff

could no longer safely perform his job duties as a bus operator as a result of his disability.

22.       Thereafter Plaintiff submitted a letter to SEPTA indicating that he needed to be

disqualified as a bus operator because of his disability and sought accommodation to be

reassigned to another position at SEPTA that he was qualified for.

23.       SEPTA has a policy and practice of reassigning bus operators who are medically

disqualified because of injuries or disabilities to other qualified positions, including but not

limited to Cashier position.

24.       Also, Plaintiff could have been returned to his previous position of Transportation

Manager as a form of accommodation for his disability since Plaintiff was qualified for that

position, and SEPTA had vacant Transportation Manager positions during the relevant time

period.




                                                   4
           Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 8 of 15



25.     However, SEPTA failed to engage Plaintiff in a good faith interactive process to

accommodate his disability.

26.     When Plaintiff met Hopkins, he told her about wanting to be medically disqualified as a

bus operator and reassigned to another position and that his doctor's appointment was April 11,

2017.

27.     On or about April 18, 2017, Plaintiff submitted his request for medical disqualification

from the position of Bus Operator as a result of his disabilities and requested accommodation to

be provided alternative positions he was qualified to perform in spite of his disabilities.

28.     As part of his request for medical disqualification submission, Plaintiff provided sick

leave verification and his medical records from his physician to support his disability and injuries

to SEPTA's Medical Department on or about April 18, 201 7. Plaintiff gave all these documents

to SEPTA's Medical Librarian Latoya Reid.

29.     On or about April 24, 2018, Plaintiff received a letter dated April 21, 201 7 from SEPTA

Medical Director, Dr. Erinoff requesting additional information with regards to his request for

disqualification as a bus operator and to be reassigned to another position.

30.     Dr. Erinoff gave Plaintiff until May 19, 2017 to produce the requested information.

31.     On April 24, 2017, before the expiration of his medical leave, Plaintiff immediately

contacted Ms. Hopkins and requested additional extension of his medical leave as a form of

reasonable accommodation so he could obtain the additional information requested by SEPTA' s

Medical Department in order to disqualify Plaintiff as a bus operator and initiate the process to

have him reassigned to another position he was qualified for.




                                                  5
          Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 9 of 15



32.    However, SEPTA's EEO Director, Ms. Hopkins refused to extend Plaintiffs sick leave

to accommodate his disabilities and said Plaintiff could only get one extension as a form of

accommodation.

33.    Plaintiff immediately contacted his Union and told them about his situation.

34.    Ms. Hopkins' failure to provide Plaintiff an extension of sick leave as a form of

accommodation of Plaintiffs disability to obtain the additional information requested by

SEPTA 's Medical Director, knowing full well that Plaintiff could not return to work as a bus

operator because of his disability, was in bad faith and a violation of the AD AAA provision for

employers to engage in good faith interaction in providing reasonable accommodation for

employees with disabilities.

35.    Because of his disability Plaintiff could not return to work on April 25, 2017 as a bus

operator and continued processing his request for accommodation to be disqualified as a bus

operator and reassigned to another position.

36.    On or about May 5, 2017, before the deadline given to him by Dr. Erinoff, Plaintiff

submitted to SEPTA 's Medical Department the additional information requested by Dr. Erinoff

to process Plaintiffs request to be medically disqualified as a bus operator.

37.    Plaintiff was thereafter called and told he had been dropped from SEPTA 's roll, meaning

he had been terminated, and to come back and pick up his documents and to contact his union.

38.    Plaintiff was also told that some documents were missing from his medical folder at

SEPTA.

39.    Local 234 official Ron l\;ewman's girlfriend, Shante Reid, is the daughter of SEPTA's

Medical Librarian, Latoya Reid, who was responsible for Plaintiffs missing medical records.




                                                 6
          Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 10 of 15



            COUNT I -ADAAA VIOLATION-FAILL'RE TO ACCOMMODATE

                                       PLAISTIF.F V. SEPTA

40.     Plaintiff incorporates the allegations in paragraphs I to 39 above as if same were fully set

forth herein.

4 I.    The acts and conducts of the Defendant SEPTA. through its officers, managers, directors,

supervisors, employees and agents as stated above where Defendant failed to provide Plaintiff

reasonable accommodation because of his disabilities were violations of Plaintiffs rights under

the Americans with Disabilities Act Amended Act.

42.     As a direct result of the said discriminatory practices of the Defendant SEPTA, Plaintiff

sustained loss of wages and earnings, loss of benefits, loss of future earning power, loss of back

pay, loss of front pay, interest due therein as well as mental anguish, anxiety, consequential

financial loss, emotional distress, humiliation, and damages to reputation.

            COUNT 11-PHRA         VIOLATIO~-FAILURE           TO ACCOMMODATE

                                      PLAINTIFF V. SEPT A

43.     Plaintiff incorporates the allegations in paragraphs I to 42 above as if same were fully set

forth herein.

44.    The acts and conducts of the Defendant SEPTA, through its officers, managers, directors,

supervisors, employees and agents as stated above where Defendant failed to provide Plaintiff

reasonable accommodation because of his disabilities were violations of Plaintiffs rights under

the Pennsylvania Human Relations Act.

45.     As a direct result of the said discriminatory practices of the Defendant SEPTA, Plaintiff

sustained loss of wages and earnings, loss of benefits, loss of future earning power, loss of back




                                                 7
          Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 11 of 15



pay, loss of front pay, interest due therein as well as mental anguish, anxiety, consequential

financial loss, emotional distress, humiliation, and damages to reputation.



                    COlJ~T    III - ADAAA VIOLATION -RETALIATION

                                        Plaintiffv. SEPTA


46.     Plaintiff incorporates by reference all allegations alleged in paragraphs I through 45 as if

the same were fully set forth at length herein.

47.    The acts and conducts of the Defendant SEPTA, through its officers, managers, directors,

supervisors, employees and agents as stated above where Defendant subjected Plaintiff to

retaliatory termination because he engaged in protected activities under the ADAAA were

violations of Plaintiffs rights under the Americans with Disabilities Act Amended Act.

48.    As a direct result of the said retaliatory practices of the Defendant SEPTA, Plaintiff

sustained loss of wages and earnings, loss of benefits, loss of future earning power, loss of back

pay, loss of front pay, interest due therein as well as mental anguish, anxiety, consequential

financial loss, emotional distress, humiliation, and damages to reputation.

                        COL~T     IV- PURA VIOLATION - Retaliation
                                       Plaintiffv. SEPTA

49.    Plaintiff incorporates by reference all allegations alleged in paragraphs I through 48 as if

the same were fully set forth at length herein.

50.    The acts and conduct of the Defendant SEPTA as stated above where Defendant

subjected Plaintiff to retaliatory adverse actions because he engaged in protected activities under

the statute were violations of Plaintiffs rights under the Pennsylvania Human Relations Act.

51.    As a direct result of the said retaliatory practices of the Defendant, Plaintiff sustained loss

of wages and earnings, loss of benefits, loss of future earning power, loss of back pay, loss of

                                                  8
          Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 12 of 15



front pay, interest due therein as well as mental anguish, anxiety, consequential financial loss,

emotional distress, humiliation, and damages to reputation.

                COL'NT V - BREACH OF DL'TY OF FAIR REPRESENTATION

                           PLAINTIFF v. SEPTA AND LOCAL 234

52.     Plaintiff incorporates the allegations in paragraphs I to 50 above as if same were fully set

forth herein.

53.    At all times material to this action, there was a Collective Bargaining Agreement,

("CBA"), a labor contract in effect between SEPTA and the Local 234 and Plaintiff was a third-

party beneficiary of said agreement.

54.     At all times material to this action, Plaintiff was a member of Local 234 and an employee

for SEPTA.

55.     Following SEPTA 's termination of Plaintiffs employment on or about April 25, 2017,

Plaintiff filed a grievance under the collective bargaining agreement through his union Local

234, in a timely fashion, contending he was terminated without just cause.

56.     Following SEPTA's Labor Relations' decision, the grievance proceedings under the CBA

mandates that Plaintiffs final step was for the Union to demand arbitration by a neutral

arbitrator; which would include SEPTA's burden to prove it had just cause to terminate Plaintiff.

57.     Local 234 was aware that Plaintiff submitted disqualification paperwork to SEPTA's

:'.\tledical on April 18, 2017, seven days before Plaintiff was dropped from the rolls by SEPTA on

April 25, 2017, breaching the CBA between SEPTA and Local 234.

58.     Local 234 had information contradicting SEPTA's assertion that it did not receive an

April 18, 2017 request for medical disqualification from Plaintiff, and that the mother of




                                                 9
             Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 13 of 15



Newman's girlfriend, Latoya Reid was responsible for the missing documents in Plaintiffs

medical file at SEPTA's Medical Department.

59.      When Local 234 assigned Ron Newman and Gary Steps as Plaintiffs Cnion

representatives during grievance hearings on behalf of Plaintiff regarding his termination by

SEPTA, in December 2017 and January 2018, Plaintiff advised Local 234' s President of his

objections to these individuals as his representatives because they were both incompetent to do

so because of their prior activities and that Mr. l\;ewman was compromised because of his

relationship with the Medical Librarian and because of prior animosity towards him by Mr.

Steps.

60.      On or about February 8, 2018, Local 234 advised Plaintiff that it would not take

Plaintiffs grievance to binding arbitration.

61.      Under the CBA between SEPTA and Local 234, Plaintiff could not take his grievance to

arbitration on his own. Local 234 is the only entity that could take Plaintiffs grievance under

the CBA to arbitration.

62.      On February 20, 2018, Plaintiff appealed Local 234 's decision not to take his grievance

with SEPTA under the CBA to arbitration.

63.      On March 6, 2018, Local 234 denied Plaintiffs appeal to take his case to arbitration.

64.      The action of Local 234 in failing to take Plaintiffs grievance to arbitration constituted a

violation of Local 234 's duty of fair representation owed to Plaintiff.

65.      The action of the Local 234 in failing to arbitrate SEPTA's termination of Plaintiff

without just cause constituted a beach of Local 234 's duty of fair representation owed to

Plaintiff.




                                                  10
        Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 14 of 15



66.    Under the Public Employee Relations Act, ('"PERA") an employee may bring an action in

equity against his or her union for violating its duty of fair representation to its member

employee.

67.    Plaintiff is also required to join his employer, SEPTA, as a necessary defendant in his

case under PERA so that he can receive a ""make whole" remedy under the Act.

       WHEREFORE, Plaintiff requests this honorable court issues an order requiring

Defendants to arbitrate Plaintiffs discharge and award Plaintiff legal fees and cost against

Defendants related to filing this action.

PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully demands judgment against Defendants and request that

this Honorable Court:

A.     Awarding Plaintiffs loss back pay, interest therein and compensatory damages against

       SEPTA under his AD AAA and PHRA claims.

B.     Enter judgment that Defendants pay Plaintiffs costs of suit and attorneys' as permitted

       by law; and

C.     Award such other equitable relief under the ADAAA and PHRA, as the Court may deem

       necessary and just, including but not limited to an Order     make whole and reinstate his

       employment for violating these statutes.



                                                       Olugbenga 0. Abiona, Esquire
                                                       ABIO;-.;A LAW PLLC
                                                       121 South Broad Street, Suite 1200
                                                       Philadelphia, PA 19107
                                                       (215) 625-0330
                                                       Attorney for Plaintiff
Dated: November 23, 2018



                                                  11
                      Case 2:18-cv-05067-CFK Document 1 Filed 11/23/18 Page 15 of 15
  '    ,
 EEOC Form 151 6(11116)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                        NOTICE OF         RIGHT TO SUE (ISSUED ON REQUEST)
 To·       Yahcob K. Swinton                                                           From:    Philadelphia District Office
           242 Sanford Road                                                                     801 Market Street
           Upper Darby, PA 19082                                                                Suite 1300
                                                                                                Philadelphia, PA 191()7




       D         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                        EEOC Representative                                            Telephone No

                                                        Legal Unit,
 530-2018-00479                                         Legal Technician                                               (215) 440-2828
                                                                                   (See a/so the additional information enclosed with this form.}
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request Your lawsuit under Title VII, the ADA or GINA must be flied In a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       [8J       More than 180 days have passed since the filing of this charge.

       D         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.
       [8J       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be flied In federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filtng of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.




                                                                                                                    /{) -o 2 - 2018
 Enclosures(s)                                                        Jamie R. Williamson,                                     (Date Mailed)
                                                                        District Director

cc:            Ekaette Oduok
               EEO/Employee Relations Manager
               SEPTA
               1234 Market St.
               9th Floor
               Philadelphia, PA 19107
